                                          Case 3:19-cv-02749-EMC Document 98 Filed 07/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CINEMATIX, LLC, et al.,                             Case No. 19-cv-02749-EMC
                                   8                    Plaintiffs,                          ORDER ENTERING FINAL
                                                                                             JUDGMENT
                                   9             v.
                                                                                             Docket No. 89
                                  10     EINTHUSAN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          This Court previously dismissed Plaintiffs’ complaint under the doctrine of forum non
                                  14   conveniens, “conditioned on Defendants’ acceptance of service in Canada.” Docket No. 89. The
                                  15   parties have informed this Court that (1) Plaintiffs filed a lawsuit against Defendants in federal
                                  16   court in Canada on July 14, 2020; (2) Plaintiffs engaged a process server and left the service
                                  17   document at the address provided by Defendants; and (3) Defendants have each signed an
                                  18   Acknowledgement of Receipt as specified in Rule 128 of the Canadian Federal Rules of
                                  19   Procedure. See Docket Nos. 95, 97.
                                  20          Accordingly, the parties have complied with this Court’s conditional dismissal. The Clerk
                                  21   is instructed to enter Judgment and close the case.
                                  22

                                  23          IT IS SO ORDERED.
                                  24

                                  25   Dated: July 31, 2020
                                  26

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
